                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

SOUTHERN NEW MEXICO
NEUROSURGERY, LLC,

             Plaintiff/Counter Defendant,

v.                                                         No. CV 19-465 JB/CG

BLAKE HARDIN, et al.,

             Defendants/Counter Claimants.

                        ORDER VACATING MOTION HEARING

      THIS MATTER is before the Court upon conferring with Plaintiff’s counsel and

noting Defendants’ Motion to Stay, (Doc. 71), and Motion to Quash, (Doc. 70), have

been resolved.

      IT IS HEREBY ORDERED that the Court’s Motion Hearing, (Doc. 72), scheduled

for September 24, 2019, at 10:30a.m., is VACATED.

      IT IS SO ORDERED.




                                        THE HONORABLE CARMEN E. GARZA
                                        UNITED STATES MAGISTRATE JUDGE
